Citation Nr: 0700869	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-09 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for heart disease, frostbite of the hands, 
feet, and ears, and the grant of a total rating based on 
individual unemployability for any period prior to May 8, 
1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to May 1967 and 
from June 1967 to July 1985.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In August 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran was not provided a VCAA 
notice letter with respect to his claim for entitlement to an 
earlier effective date for the grant of service connection 
for heart disease, frostbite of the hands, feet, and ears, 
and the grant of a total rating based on individual 
unemployability for any period prior to May 8, 1998.  
Therefore, the RO must provide the veteran with written 
notice of the VCAA, VA's duties there under, and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence is to be provided by 
the veteran and which portion VA will attempt to obtain on 
behalf of the veteran as required by 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159 (2006).   


Accordingly, the case is REMANDED for the following actions:

1.  Please provide the veteran with 
appropriate VCAA notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to a 
claim of entitlement to an earlier 
effective date for the grant of service 
connection for heart disease, frostbite of 
the hands, feet and ears, and the grant of 
a total rating based on individual 
unemployability for any period prior to 
May 8, 1998, including which portion of 
the information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of the 
veteran as required by 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2006).  The veteran 
should be afforded the appropriate period 
of time for response to all written notice 
and development as required by VA law.

2.  After any additional notification or 
development that the RO deems necessary is 
undertaken, the veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  


The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



